Citation Nr: 0735281	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
resulting from medical treatment at a Department of Veterans 
Affairs medical facility under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active military duty from December 1954 
to September 1958, and from September 1960 to September 1978.  
The veteran died in February 2001 and the appellant is the 
veteran's widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

A hearing was held before the undersigned Veterans Law Judge 
at the RO in December 2005.  This case was remanded in 
September 2006 and has been returned to the Board for review.  


FINDINGS OF FACT

It is not shown by the competent evidence on file that VA 
treatment or lack of immediate treatment resulted in any 
additional disability, or was in any way a factor in causing 
or hastening the veteran's death.




CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 are not met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the appellant in March 2003, January 2005, and 
October 2006.  Moreover, because entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 has been denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The Board and RO have also requested medical 
opinions.  A medical opinion by an independent medical expert 
has been requested, however, the Board declines this request 
in light of the fact that there are 2 medial opinions of 
record and the conclusions are based on the facts as 
presented by the record.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

A review of the case shows that on October 12, 1999, the 
veteran was seen at a VA facility where he reported an 
one-month history of a sore throat.  Examination by a 
physician assistant (PA) revealed a tonsillar lesion.  The PA 
concluded that a diagnosis of cancer was possible and should 
be ruled out.  On November 11, 1999, this PA again noted the 
throat lesion.  It was also noted that the veteran was 
scheduled for consultation by an ear nose and throat 
physician (ENT) on November 24, 1999.  The PA recommended 
that the veteran be seen immediately.  A tonsil biopsy was 
conducted on November 24, 1999, which revealed squamous cell 
carcinoma.  

A VA Tumor Board was conducted on December 2, 1999, and 
radiation therapy was scheduled.  The Tumor Board also noted 
that oral surgery was required before radiation treatment was 
to begin.  In preparation for radiation therapy an 
esophagogastroduodenoscopy (EGD) and gastronomy (PEG) tube 
placement was required, which was done on December 3, 1999.  
On December 6, 1999, a bacterial infection was noted, for 
which the veteran received intravenous antibiotic treatment.  
The veteran began radiation treatment on December 16, 1999.  
The veteran continued to receive medical care for his throat 
cancer until his death in February 2001.

In this case, the appellant has alleged that the veteran had 
multiple VA treatments and examinations during 1998 and 1999 
up until the time the cancer causative of his death was first 
definitively identified in his pharynx in November or 
December of 1999.  She contends that VA examiners should have 
examined the veteran's throat earlier, which may have allowed 
successful treatment of the cancer at an earlier stage, and 
may thereby have prevented his death.  Instead, the appellant 
alleges that when diagnosed the cancer was already at stage 
IV, with little hope for survival.  She thus contends, in 
effect, that VA treatment or failure of treatment was at 
fault and contributed to the veteran's death by failure to 
timely discover a readily visible cancer present in the back 
of the veteran's mouth and throat for a long time, and 
failure to timely refer the veteran for cancer diagnosis and 
treatment, despite the veteran's repeated complaints of 
difficulty swallowing and a sore throat.  Alternatively, in 
effect, she contends that the VA failure to discover an 
apparent, readily visible cancer in the veteran's throat and 
back of the mouth despite regular treatment and examination 
and repeated complaints of difficulty swallowing and a sore 
throat, was an event not reasonably foreseeable. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. §§ 3.358(b)(1), 3.361.  Compensation 
will not be payable for the continuance or natural progress 
of diseases or injuries for which the hospitalization or 
treatment was authorized. See 38 C.F.R. §§ 3.358(b)(2), 
3.361.

As noted above, the appellant alleges that she is entitled to 
DIC benefits under 38 U.S.C.A. § 1151 because the VA failed 
to provide adequate medical care, which in turn, caused the 
veteran's death.  However, the problem with her claim is that 
she has submitted no medical evidence supporting her 
allegations.  On the contrary, a VA physician in March 2003 
concluded that the time period between the initial discovery 
of the throat tumor on October 12, 1999, and the ENT 
consultation on November 24, 1999, did not constitute 
unreasonable delay.  A second VA physician in a March 2007 
statement concluded that there was no evidence that the VA 
showed carelessness, lack of proper skill, or error in 
judgment in the diagnosis of throat cancer.  As pointed out 
by this physician, the record contains VA psychotherapy notes 
that date from June to October 1999 and there is no evidence 
that the veteran complained of a sore throat.  Furthermore, 
there are no VA clinical reports denoting any complaints from 
the veteran concerning his throat until October 12, 1999.  
Nor is it objectively shown that the veteran was undergoing 
VA examinations prior to the October 1999 discovery of the 
cancerous legion.  The veteran last underwent VA general 
examination in July 1998 when he received medical care for 
alcohol abuse.  At that time his throat was normal, and there 
were no complaints involving the throat.    

While this physician found that it was as least as likely as 
not that the six-week delay of evaluation and treatment of 
the cancer constituted carelessness by VA, it was also noted 
that cancerous lesion had enlarged to such a size by the time 
of discovery, that there was no reasonable cure.  Further, 
the veteran's health precluded the required cancer surgery.  
As such, the physician concluded that the delay of treatment 
did not cause or contribute substantially to the veteran's 
death.  Thus, the failure of prompt treatment while 
unfortunate, is not indicated by clinical evidence to have 
hastened or caused death.

Additionally this physician concluded that the failure to 
discover the veteran's throat cancer was an event reasonably 
foreseeable.  As noted, there is no evidence that the veteran 
complained of or sought treatment for a sore throat until 
October 1999.   

As there is no medical evidence, of record, to support a 
finding that the veteran's death was either an unforeseen 
event or the result of VA negligence, this claim must be 
denied.




ORDER

Entitlement to DIC benefits for the cause of the veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1155 is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


